Exhibit 10.1
EXECUTION COPY
$600,000,000
National Money Mart Company
103/8% Senior Notes due 2016
PURCHASE AGREEMENT
December 10, 2009
Credit Suisse Securities (USA) LLC
   WELLS FARGO SECURITIES, LLC,
      As Representatives of the Several Purchasers,
         c/o Credit Suisse Securities (USA) LLC
            Eleven Madison Avenue,
               New York, N.Y. 10010-3629
Dear Sirs:
     1. Introductory. National Money Mart Company, a Canadian corporation (the
“Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”), subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers U.S.$600,000,000 principal amount of
its 103/8% Senior Notes due 2016 (“Offered Securities”) to be issued under an
indenture to be dated as of the Closing Date (the “Indenture”), among the
Company, Dollar Financial Corp., a Delaware corporation (“Holdings”), the
Subsidiary Guarantors (as defined below) and U.S. Bank National Association, as
trustee (the “Trustee”). The Offered Securities and the Exchange Securities (as
defined in the Registration Rights Agreement) will be unconditionally guaranteed
as to the payment of principal and interest by Holdings and the subsidiaries
listed on Schedule B hereto (the “Subsidiary Guarantors”) and certain
subsequently acquired or organized subsidiaries, including Military Financial
Services, LLC, a Delaware limited liability company (“MFS”, and the acquisition
of MFS, the “DFS Acquisition”), and certain of its subsidiaries listed on
Schedule B-1 hereto (the “MFS Guarantors”, and together with the Subsidiary
Guarantors and Holdings, the “Guarantors”, and such guarantees, the
“Guarantees”). Credit Suisse Securities (USA) LLC (“Credit Suisse”) and Wells
Fargo Securities, LLC have agreed to act as the representatives of the several
Purchasers (the “Representatives”) in connection with the offering and sale of
the Offered Securities.
     The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement to be dated as of the Closing Date among the
Company, each Guarantor and the Purchasers (the “Registration Rights
Agreement”), pursuant to which the Company and the Guarantors agree to file a
registration statement with the Commission registering the resale of the Offered
Securities and the related Guarantees under the Securities Act.
     This Agreement, the Guarantees, the Offered Securities, the Indenture and
the Registration Rights Agreement are hereinafter sometimes referred to
collectively as the “Operative Documents.” The issuance and sale of the Offered
Securities, the issuance of the Guarantees and the use of proceeds therefrom
described in the General Disclosure Package and the Final Offering Circular are
collectively referred to as the “Transactions.”

 



--------------------------------------------------------------------------------



 



     Each of the Company and the Guarantors, jointly and severally, hereby
agrees with the several Purchasers as follows:
     2. Representations and Warranties of the Company and each Guarantor. Each
of the Company and the Guarantors, represents and warrants to, and agrees with,
the several Purchasers that:
     (a) Offering Circulars; Certain Defined Terms. The Company has prepared or
will prepare a Preliminary Offering Circular and a Final Offering Circular.
     For purposes of this Agreement:
     “Applicable Time” means 5:04 p.m. (New York City time) on the date of this
Agreement.
     “Closing Date” has the meaning set forth in Section 3 hereof.
     “Commission” means the United States Securities and Exchange Commission.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
     “Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).
     “Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.
     “General Disclosure Package” means the Preliminary Offering Circular
together with any Issuer Free Writing Communication existing at the Applicable
Time and the information in which is intended for general distribution to
prospective investors, as evidenced by its being specified in Schedule C hereto.
     “Issuer Free Writing Communication” means a Free Writing Communication
prepared by or on behalf of the Company or any Guarantor, used or referred to by
the Company or any Guarantor or containing a description of the final terms of
the Offered Securities or of their offering, in the form retained in the
Company’s records.
     “Preliminary Offering Circular” means the preliminary offering circular,
dated December 10, 2009, relating to the Offered Securities to be offered by the
Purchasers.
     “Rules and Regulations” means the rules and regulations of the Commission.
     “Securities Act” means the United States Securities Act of 1933, as
amended.
     “Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange and the NASDAQ Stock Market (“Exchange Rules”).
     “Supplemental Marketing Material” means any Issuer Free Writing
Communication other than any Issuer Free Writing Communication specified in
Schedule D hereto. Supplemental Marketing Materials include, but are not limited
to, the electronic Bloomberg roadshow slides and the accompanying audio
recording.

-2-



--------------------------------------------------------------------------------



 



     Unless otherwise specified, a reference to a “rule” is to the indicated
rule under the Securities Act.
     (b) Disclosure. As of the date of the Final Offering Circular, the Final
Offering Circular does not, and as of the Closing Date, the Final Offering
Circular will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. At
the Applicable Time, and as of the Closing Date, neither (i) the General
Disclosure Package, nor (ii) any individual Supplemental Marketing Material,
when considered together with the General Disclosure Package, included, or will
include, any untrue statement of a material fact or omitted, or will omit, to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding two sentences do not apply to statements in or omissions from the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material based upon written information furnished to the
Company by the Purchasers or the Representatives specifically for use therein,
it being understood and agreed that the only such information is that described
as such in Section 8(b) hereof. Holdings’ Annual Report on Form 10-K most
recently filed with the Commission and all subsequent reports (collectively, the
“Exchange Act Reports”) which have been filed by Holdings with the Commission or
sent to stockholders pursuant to the Exchange Act and incorporated by reference
in the Preliminary Offering Circular or Final Offering Circular do not include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Such documents, when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act and the Rules and Regulations.
     (c) Good Standing of the Company and the Guarantors. The Company and each
Guarantor has been duly incorporated or organized and is existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package; and the Company and each Guarantor is duly qualified to do business as
a foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not result in a
material adverse effect on the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company, the Guarantors and
their respective subsidiaries taken as a whole (“Material Adverse Effect”).
     (d) Subsidiaries. Each subsidiary of the Company and each subsidiary of the
Guarantors has been duly incorporated or organized and is existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package; and each subsidiary of the Company and each subsidiary of the
Guarantors is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to be so qualified would not result in a Material Adverse Effect; all of
the issued and outstanding capital stock of each subsidiary of the Company and
each subsidiary of the Guarantors has been duly authorized and validly issued
and is fully paid and nonassessable; and, except as described in the General
Disclosure Package and the Final Offering Circular, the capital stock of each
subsidiary owned by the Company or each Guarantor, directly or through
subsidiaries, is owned free from liens, encumbrances and defects.
     (e) Corporate Structure. The entities listed on Schedule B hereto are the
only subsidiaries, direct or indirect, of Holdings.
     (f) Indenture. The Indenture has been duly authorized by the Company and
the Guarantors; the Offered Securities have been duly authorized by the Company;
and when the

-3-



--------------------------------------------------------------------------------



 



Indenture is executed and delivered by the Trustee and the Offered Securities
are authenticated, issued, delivered and paid for pursuant to this Agreement on
the Closing Date, the Indenture will have been duly executed and delivered by
the Company and the Guarantors, such Offered Securities will have been duly
executed, authenticated, issued and delivered by the Company, will conform to
the information in the General Disclosure Package and will conform to the
description of such Offered Securities contained in the Final Offering Circular
and the Indenture and such Offered Securities will constitute valid and legally
binding obligations of the Company and each Guarantor, respectively, enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
entitled to the benefits provided by the Indenture.
     (g) Trust Indenture Act. On the Closing Date, the Indenture will conform in
all material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture which is qualified thereunder.
     (h) No Finder’s Fee. Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between the Company and any
person that would give rise to a valid claim against the Company or any
Purchaser for a brokerage commission, finder’s fee or other like payment.
     (i) Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized by the Company and each Guarantor; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, the Registration Rights Agreement will have been duly executed and
delivered and, when executed and delivered by the Purchasers, the Registration
Rights Agreement and such Offered Securities will constitute valid and legally
binding obligations of the Company and the Guarantors, enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
     (j) Exchange Securities. On the Closing Date, the Exchange Securities (as
defined in the Registration Rights Agreement) (including the related Guarantees)
will have been duly authorized by the Company and the Guarantors; and when the
Exchange Securities are issued, executed and authenticated in accordance with
the terms of the Exchange Offer and the Indenture, the Exchange Securities will
be entitled to the benefits of the Indenture and will be the valid and legally
binding obligations of the Company and the Guarantors, enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
     (k) Guarantee. The Guarantee to be endorsed on the Offered Securities by
each Guarantor has been duly authorized by such Guarantor; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date and issued, executed and authenticated in accordance with the terms of the
Indenture, the Guarantee of each Guarantor endorsed thereon will have been duly
executed and delivered by each such Guarantor, will conform to the description
thereof contained in the Final Offering Circular and will constitute valid and
legally binding obligations of such Guarantor, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. The Guarantee
to be endorsed on the Exchange Securities by each Guarantor has been duly
authorized by such Guarantor; and, when issued, will have been duly executed and
delivered by each such Guarantor and will conform to the description thereof
contained in the Final Offering Circular. When the Exchange Securities have been
issued, executed and authenticated in

-4-



--------------------------------------------------------------------------------



 



accordance with the terms of the Exchange Offer and the Indenture, the Guarantee
of each Guarantor endorsed thereon will constitute valid and legally binding
obligations of such Guarantor, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
     (l) No Registration Rights. Except as described in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Company or any Guarantor and any person granting such person the right to
require the Company or such Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or such Guarantor
or to require the Company or such Guarantor to include such securities with the
Securities and Guarantees registered pursuant to any Registration Statement.
     (m) Absence of Further Requirements. No consent, approval, authorization,
or order of, or filing or registration with, any person (including any
governmental agency or body or any court) is required for the consummation of
the transactions contemplated by this Agreement, the Indenture and the
Registration Rights Agreement in connection with the offering, issuance and sale
of the Offered Securities and the Guarantees by the Company and the Guarantors,
except as disclosed in the General Disclosure Package and the Final Offering
Circular and except for the order of the Commission declaring effective the
Exchange Offer Registration Statement or, if required, the Shelf Registration
Statement (each as defined in the Registration Rights Agreement).
     (n) Title to Property. Except as disclosed in the General Disclosure
Package, each of the Company, the Guarantors and their respective subsidiaries
have good and marketable title to all real properties and all other properties
and assets owned by them, in each case free from liens, charges, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or to be made thereof by them; and except as
disclosed in the General Disclosure Package, the Company and the Guarantors and
their respective subsidiaries hold any leased real or personal property under
valid and enforceable leases with no terms or provisions that would materially
interfere with the use made or to be made thereof by them.
     (o) Absence of Defaults and Conflicts Resulting from Transaction. Neither
the execution, delivery and performance of the Indenture, this Agreement and the
Registration Rights Agreement, nor the issuance and sale of the Offered
Securities and Guarantees and compliance with the terms and provisions thereof
by the Company or the Guarantors, will result in a breach or violation of any of
the terms and provisions of, or constitute a default or a Debt Repayment
Triggering Event (as defined below) under, or result in the imposition of any
lien, charge or encumbrance upon any property or assets of the Company, the
Guarantors or any of their respective subsidiaries pursuant to, the charter or
by-laws (or similar organizational documents) of the Company, the Guarantors or
any of their respective subsidiaries, any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, the Guarantors or any of their respective
subsidiaries or any of their properties, or any agreement or instrument to which
the Company, the Guarantors or any of their respective subsidiaries is a party
or by which the Company, the Guarantors or any of their respective subsidiaries
is bound or to which any of the properties of the Company, the Guarantors or any
of their respective subsidiaries is subject; a “Debt Repayment Triggering Event”
means any event or condition that gives, or with the giving of notice or lapse
of time would give, the holder of any note, debenture, or other evidence of
indebtedness of the Company, the Guarantors or any of their respective
subsidiaries (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company, the Guarantors or any of their respective subsidiaries.
     (p) Absence of Existing Defaults and Conflicts. None of the Company, the
Guarantors or their respective subsidiaries is in violation of its respective
charter or by-laws (or similar

-5-



--------------------------------------------------------------------------------



 



organizational documents) or in default (or with the giving of notice or lapse
of time would be in default) under any existing obligation agreement, covenant
or condition contained in any indenture, loan agreement, mortgage, lease or
other agreement or instrument to which any of them is a party or by which any of
them is bound or to which any of the properties of any of them is subject,
except such defaults that would not, individually or in the aggregate, result in
a Material Adverse Effect..
     (q) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.
     (r) Possession of Licenses and Permits. The Company, the Guarantors and
their respective subsidiaries possess, and are in compliance with the terms of,
all adequate certificates, authorizations, franchises, licenses and permits
(“Licenses”) necessary or material to the conduct of the business now conducted
or proposed in the General Disclosure Package to be conducted by them and have
not received any notice of proceedings relating to the revocation or
modification of any Licenses that, if determined adversely to the Company, the
Guarantors or any of their respective subsidiaries, would individually or in the
aggregate have a Material Adverse Effect.
     (s) Absence of Labor Dispute. No labor dispute with the employees of the
Company, the Guarantors or any of their respective subsidiaries exists or, to
the knowledge of the Company or the Guarantors, is imminent that could have a
Material Adverse Effect.
     (t) Possession of Intellectual Property. The Company, the Guarantors and
their respective subsidiaries own, possess (including by license or other
agreement) or can acquire, on reasonable terms, adequate trademarks, trade names
and other rights to inventions, know how, patents, copyrights, confidential
information and other intellectual property (collectively, “intellectual
property rights”) necessary to conduct the business now operated by them, or
presently employed by them, and have not received any notice of infringement of
or conflict with asserted rights of others with respect to any intellectual
property rights that, if determined adversely to the Company, the Guarantors or
any of their respective subsidiaries, would individually or in the aggregate
have a Material Adverse Effect.
     (u) Environmental Laws. Except as disclosed in the General Disclosure
Package, none of the Company, the Guarantors or their respective subsidiaries is
in violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign (including common
law), relating to the use, disposal or release of hazardous or toxic substances
or relating to the protection or restoration of the environment or human
exposure to hazardous or toxic substances (collectively, “environmental laws”),
owns or operates any real property contaminated with any substance that is
subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would, individually or in the aggregate, have a Material Adverse Effect;
and the Company is not aware of any pending investigation which might lead to
such a claim.
     (v) Accurate Disclosure. The statements in the General Disclosure Package
and the Final Offering Circular under the headings “Offering Circular
Summary—Regulation”, “Certain Canadian Federal Income Tax Considerations”,
“Certain Material United States Federal Income Tax Consideration”, “Description
of Other Indebtedness” and “Description of the Notes” insofar as such statements
summarize legal matters, agreements, documents or proceedings discussed therein,
are accurate and fair summaries of such legal matters, agreements, documents or
proceedings and present the information required to be shown pursuant to
Regulation S-K.
     (w) Absence of Manipulation. None of the Company, the Guarantors and their
respective affiliates has, either alone or with one or more other persons, bid
for or purchased for any account in which the Company, the Guarantors or any of
their respective affiliates had a

-6-



--------------------------------------------------------------------------------



 



beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities.
     (x) Statistical and Market-Related Data. Any third-party statistical and
market-related data included in the General Disclosure Package or the Final
Offering Circular are based on or derived from sources that the Company and the
Guarantors believe in good faith to be reliable and accurate in all material
respects.
     (y) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as
disclosed in the General Disclosure Package, Holdings and its Board of Directors
(the “Board”) are in compliance with Sarbanes-Oxley and all applicable Exchange
Rules. The Company and each Guarantor maintains a system of internal controls,
including, but not limited to, disclosure controls and procedures, internal
controls over accounting matters and financial reporting, an internal audit
function, and legal and regulatory compliance controls (collectively, “Internal
Controls”), that comply with the Securities Laws and are sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. Generally Accepted Accounting Principles and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences. The Internal
Controls are, or, upon consummation of the offering of the Offered Securities
will be, overseen by the Audit Committee (the “Audit Committee”) of the Board in
accordance with Exchange Rules. Neither the Company nor any Guarantor has
publicly disclosed or reported to the Audit Committee or the Board, and within
the next 90 days neither the Company nor any Guarantor reasonably expects to
publicly disclose or report to the Audit Committee or the Board, a significant
deficiency, material weakness, change in Internal Controls or fraud involving
management or other employees who have a significant role in Internal Controls
(each, an “Internal Control Event”), any violation of, or failure to comply
with, the Securities Laws, or any matter which, if determined adversely, would
have a Material Adverse Effect.
     (z) Absence of Accounting Issues. A member of the Audit Committee has
confirmed to the Chief Executive Officer, Chief Financial Officer or General
Counsel of Holdings that, as of the date of, and except as set forth in, the
General Disclosure Package and the Final Offering Circular, the Audit Committee
is not reviewing or investigating, and neither the Company’s and the Guarantors’
independent auditors nor their internal auditors have recommended that the Audit
Committee review or investigate, (i) adding to, deleting, changing the
application of, or changing the Company’s or the Guarantors’ disclosure with
respect to, any of the Company’s or the Guarantors’ material accounting
policies; (ii) any matter which could result in a restatement of the Company’s
or the Guarantors’ financial statements for any annual or interim period during
the current or prior three fiscal years; or (iii) any Internal Control Event.
     (aa) Litigation. Except as disclosed in the General Disclosure Package,
there are no pending, or to the Company’s or the Guarantors’ knowledge,
threatened actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
against or affecting the Company, the Guarantors, any of their respective
subsidiaries or any of their respective properties that, if determined adversely
to the Company, the Guarantors or any of their respective subsidiaries, would
individually or in the aggregate have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company or the Guarantors to
perform their obligations under the Indenture, this Agreement, or the
Registration Rights Agreement, or which are otherwise material in the context of
the sale of the Offered Securities and the Guarantees; and no such actions,
suits or proceedings (including any inquiries or investigations by any court or
governmental agency or body, domestic or foreign) are threatened or, to the
Company’s or the Guarantors’ knowledge, contemplated.

-7-



--------------------------------------------------------------------------------



 



     (bb) Financial Statements. The consolidated historical financial statements
included in the General Disclosure Package present fairly the financial position
of the Company, the Guarantors and their respective consolidated subsidiaries as
of the dates shown and their results of operations and cash flows for the
periods shown, and, except as otherwise disclosed in the General Disclosure
Package or the Final Offering Circular, such financial statements have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods presented; provided, however, that those financial statements that are
unaudited are subject to year-end adjustments and do not contain all footnotes
required under GAAP; and the assumptions used in preparing the pro forma
financial information included in the General Disclosure Package provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions or events described therein, the related pro forma adjustments
give appropriate effect to those assumptions, and the pro forma columns therein
reflect the proper application of those adjustments to the corresponding
historical financial statement amounts.
     (cc) No Material Adverse Change in Business. Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
audited financial statements included in the General Disclosure Package
(i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business or properties of the Company, the Guarantors and their
respective subsidiaries, taken as a whole, that is material and adverse; (ii)
 there has been no dividend or distribution of any kind declared, paid or made
by Holdings on any class of its capital stock; and (iii) there has been no
material adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets or net assets of the Company, the Guarantors
and their respective subsidiaries.
     (dd) Investment Company Act. Neither the Company nor any Guarantor is an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the United
States Investment Company Act of 1940 (the “Investment Company Act”); and
neither the Company nor any Guarantor is and, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the General Disclosure Package, will not be an
“investment company” as defined in the Investment Company Act of 1940, as
amended.
     (ee) Regulations T, U, X. Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Offered Securities to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.
     (ff) Ratings. No “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436(g)(2) (i) has imposed (or has
informed the Company or any Guarantor that it is considering imposing) any
condition (financial or otherwise) on the Company’s or any Guarantor’s retaining
any rating assigned to the Company or any Guarantor or any securities of the
Company or any Guarantor or (ii) has indicated to the Company or any Guarantor
that it is considering any of the actions described in Section 7(c)(ii) hereof.
     (gg) Class of Securities Not Listed. No securities of the same class
(within the meaning of Rule 144A(d)(3)) as the Offered Securities are listed on
any national securities exchange registered under Section 6 of the Exchange Act
or quoted in a U.S. automated inter-dealer quotation system.
     (hh) No Registration. The offer and sale of the Offered Securities in the
manner contemplated by this Agreement will be exempt from the registration
requirements of the Securities Act by reason of Section 4(2) thereof and
Regulation S thereunder (“Regulation S”),

-8-



--------------------------------------------------------------------------------



 



and it is not necessary to qualify an indenture in respect of the Offered
Securities under the Trust Indenture Act.
     (ii) No General Solicitation; No Directed Selling Efforts. Neither the
Company, nor any Guarantor, nor any of their respective affiliates, nor any
person acting on its or their behalf (i) has, within the six-month period prior
to the date hereof, offered or sold in the United States or to any U.S. person
(as such terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S under the Securities
Act, by means of any directed selling efforts within the meaning of Rule 902(c)
of Regulation S. The Company, the Guarantors, their respective affiliates and
any person acting on its or their behalf have complied and will comply with the
offering restrictions requirement of Regulation S. Neither the Company nor any
Guarantor has entered and neither the Company nor any Guarantor will enter into
any contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement. For purposes of this Section 2(ii),
neither Representative nor any Purchaser shall be considered a person acting on
behalf of the Company or any Guarantor.
     (jj) Reporting Status. Holdings is subject to Section 13 or 15(d) of the
Exchange Act.
     (kk)  Certain Laws. Each of the Company, the Guarantors, their respective
subsidiaries and any of their respective affiliates or, to the knowledge of the
Company and the Guarantors, any of their respective officers, directors,
supervisors, managers, agents or employees, has not violated, and its
participation in the offering will not violate, and each of the Company, the
Guarantors, their respective subsidiaries and affiliates has instituted and
maintains policies and procedures designed to ensure continued compliance with
each of the following laws: (i) anti-bribery laws, including but not limited to,
any applicable law, rule or regulation of any locality, including but not
limited to any law, rule, or regulation promulgated to implement the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed December 17, 1997, including the U.S. Foreign
Corrupt Practices Act of 1977 or any other law, rule or regulation of similar
purpose and scope, (ii) anti-money laundering laws, including but not limited
to, applicable federal, state, international, foreign or other laws, regulations
or government guidance regarding anti-money laundering, including, without
limitation, Title 18 U.S. Code section 1956 and 1957, the Patriot Act, the Bank
Secrecy Act and international anti-money laundering principals or procedures of
an intergovernmental group or organization, such as the Financial Action Task
Force on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder or (iii) laws and regulations imposing U.S. economic
sanction measures, including, but not limited to, the International Emergency
Economic Powers Act, the Trading with the Enemy Act, the United Nations
Participation Act, and the Syria Accountability and Lebanese Sovereignty Act,
all as amended, and any Executive Order, directive or regulation pursuant to the
authority of any of the foregoing, including the regulations of the United
States Treasury Department set forth under 31 CFR, Subtitle B, Chapter V, as
amended, or any orders or licenses issued thereunder.
     (ll)  Taxes. The Company, the Guarantor and their respective subsidiaries
have filed all federal, state, local and non-U.S. tax returns that are required
to be filed or have requested extensions thereof (except in any case in which
the failure so to file would not have a Material Adverse Effect); and, except as
set forth in the General Disclosure Package or the Final Offering Circular, the
Company, the Guarantors and their respective subsidiaries have paid all taxes
(including any assessments, fines or penalties) required to be paid by them to
the extent any of the foregoing is due and payable, except for any such taxes,
assessments, fines or penalties currently

-9-



--------------------------------------------------------------------------------



 



being contested in good faith or as would not, individually or in the aggregate,
have a Material Adverse Effect.
     (mm)  Insurance. The Company, the Guarantors and their respective
subsidiaries are insured by insurers with appropriately rated claims-paying
abilities against such losses and risks and in such amounts as are prudent and
customary for the businesses in which they are engaged; all policies of
insurance insuring the Company, the Guarantors and their respective subsidiaries
or their respective businesses, assets, employees, officers and directors are in
full force and effect; the Company, the Guarantors and their respective
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; and there are no claims by the Company, the Guarantors
and their respective subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; neither the Company, the Guarantors nor their
respective subsidiaries have been refused any insurance coverage sought or
applied for within the two year period prior to the date hereof; and neither the
Company, the Guarantors nor their respective subsidiaries have any reason to
believe that they will not be able to renew their existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue their businesses at a cost that would
not have a Material Adverse Effect, except as set forth in or contemplated in
the General Disclosure Package.
The Company and the Guarantors acknowledge that the Purchasers and, for purposes
of the opinions to be delivered to the Purchasers pursuant to Section 7 of this
Agreement, counsel to the Company and the Guarantors and counsel to the
Purchasers will rely upon the accuracy and truth of the foregoing
representations and the Company and the Guarantors hereby consent to such
reliance.
     3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 97.398% of the principal
amount thereof plus accrued interest, if any, from December 23, 2009 to the
Closing Date (as hereinafter defined), the respective principal amounts of
Securities set forth opposite the names of the several Purchasers in Schedule A
hereto.
     The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchasers in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more permanent global
Securities in registered form without interest coupons (the “Offered
Regulation S Global Securities”), which will be deposited with the Trustee, as
custodian for The Depository Trust Company (“DTC”), and registered in the name
of Cede & Co., as nominee for DTC. The Company will deliver against payment of
the purchase price the Offered Securities to be purchased by each Purchaser
hereunder and to be offered and sold by each Purchaser in reliance on Rule 144A
(the “144A Securities”) in the form of one permanent global security in
definitive form without interest coupons (the “Restricted Global Securities”),
which will be deposited with the Trustee, as custodian for DTC, and registered
in the name of Cede & Co., as nominee for DTC. The Regulation S Global
Securities and the Restricted Global Securities shall be assigned separate CUSIP
numbers. The Restricted Global Securities shall include the legend regarding
restrictions on transfer set forth under “Transfer Restrictions” in the Final
Offering Circular. Interests in any permanent global Securities will be held
only in book-entry form through DTC, as the case may be, except in the limited
circumstances described in the Final Offering Circular.
     Payment for the Regulation S Securities and the 144A Securities shall be
made by the Purchasers in Federal (same day) funds by wire transfer to an
account at a bank acceptable to Credit Suisse drawn to the order of the Company,
at the office of Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New York, New
York 10019 at 9:00 A.M., New York City time, on December 23, 2009, or at such
other time not later than seven full business days thereafter as Credit Suisse
and the Company determine, such time being herein referred to as the “Closing
Date”, against delivery to the Trustee, as custodian for DTC, of (i) the
Regulation S Global Securities representing all of the Regulation S Securities
and (ii) the Restricted Global

-10-



--------------------------------------------------------------------------------



 



Securities representing all of the Offered 144A Securities. The Regulation S
Global Securities and the Restricted Global Securities will be made available
for checking at the above office at least 24 hours prior to the Closing Date.
     4. Representations by Purchasers; Resale by Purchasers.  
     (a)  Each Purchaser severally represents and warrants to the Company and
the Guarantors that it is a “Qualified Institutional Buyer” within the meaning
of Rule 144A and an “accredited investor” within the meaning of Regulation D
under the Securities Act.
     (b) Each Purchaser severally acknowledges that the Offered Securities have
not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 or
Rule 144A. Accordingly, neither such Purchaser nor its affiliates, nor any
persons acting on its or their behalf, have engaged or will engage in any
directed selling efforts with respect to the Offered Securities, and such
Purchaser, its affiliates and all persons acting on its or their behalf have
complied and will comply with the offering restrictions requirement of
Regulation S. Each Purchaser severally agrees that, at or prior to confirmation
of sale of the Offered Securities, other than a sale pursuant to Rule 144A, such
Purchaser will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases the Offered
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
     Terms used in this subsection (b) have the meanings given to them by
Regulation S.
     (c) Each Purchaser severally agrees that it and each of its affiliates has
not entered and will not enter into any contractual arrangement with respect to
the distribution of the Offered Securities except for any such arrangements with
the other Purchasers or affiliates of the other Purchasers or with the prior
written consent of the Company and the Guarantors.
     (d) Each Purchaser severally agrees that it and each of its affiliates will
not offer or sell the Offered Securities in the United States by means of any
form of general solicitation or general advertising within the meaning of
Rule 502(c), including, but not limited to (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising. Each Purchaser severally agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.

-11-



--------------------------------------------------------------------------------



 



     (e) In relation to each Member State of the European Economic Area which
has implemented the Prospectus Directive (each, a “Relevant Member State”), each
of the Purchasers severally represents and agrees that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”) it has not made and
will not make an offer of Offered Securities to the public in that Relevant
Member State prior to the publication of a prospectus in relation to the Offered
Securities which has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Offered
Securities to the public in that Relevant Member State at any time:
     (i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;
     (ii) to any legal entity which has two or more of (A) an average of at
least 250 employees during the last financial year; (B) a total balance sheet of
more than €43,000,000 and (C) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts; or
     (iii) in any other circumstances which do not require the publication by
the Company of a prospectus pursuant to Article 3 of the Prospectus Directive.
     For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.
     (f) Each of the Purchasers severally represents and agrees that:
     (i) (A) it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business and (B) it has not offered or sold and will not offer
or sell the Offered Securities other than to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or as agent) for the purposes of their businesses or who it is
reasonable to expect will acquire, hold, manage or dispose of investments (as
principal or agent) for the purposes of their businesses where the issue of the
Offered Securities would otherwise constitute a contravention of Section 19 of
the Financial Services and Markets Act 2000 (the “FSMA”) by the Company;
     (ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Offered Securities in
circumstances in which Section 21(1) of the FSMA does not apply to the Company
or the Guarantors; and
     (iii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Offered Securities
in, from or otherwise involving the United Kingdom.

-12-



--------------------------------------------------------------------------------



 



     5. Certain Agreements of the Company and each Guarantor. The Company and
each Guarantor agrees with the Purchasers that:
     (a) Amendments and Supplements to Offering Circulars. The Company and the
Guarantors will promptly advise the Representatives of any proposal to amend or
supplement the Preliminary or Final Offering Circular and will not effect such
amendment or supplementation without the Representatives’ consent, which consent
will not be unreasonably withheld. If, at any time prior to the completion of
the resale of the Offered Securities by the Purchasers, there occurs an event or
development as a result of which any document included in the Preliminary
Offering Circular or Final Offering Circular, the General Disclosure Package or
any Supplemental Marketing Material, if republished immediately following such
event or development, included or would include an untrue statement of a
material fact or omitted or would omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it is necessary at any such time to
amend or supplement the Preliminary Offering Circular or Final Offering
Circular, the General Disclosure Package or any Supplemental Marketing Material
to comply with any applicable law, the Company and the Guarantors promptly will
notify the Representatives of such event and promptly will prepare and furnish,
at its own expense, to the Purchasers and the dealers and to any other dealers
at the request of the Representatives, an amendment or supplement which will
correct such statement or omission. Neither the Representatives’ consent to, nor
the Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7.
     (b) Furnishing of Offering Circulars. The Company and the Guarantors will
furnish to the Representatives copies of the Preliminary Offering Circular, each
other document comprising a part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements to such documents and each
item of Supplemental Marketing Material, in each case as soon as available and
in such quantities as the Representative requests. At any time when the Company
is not subject to Section 13 or 15(d), the Company and the Guarantors will
promptly furnish or cause to be furnished to the Representatives (and, upon
request, to each of the other Purchasers) and, upon request of holders and
prospective purchasers of the Offered Securities, to such holders and
purchasers, copies of the information required to be delivered to holders and
prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4) (or
any successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Offered Securities. The Company
will pay the expenses of printing and distributing to the Purchasers all such
documents.
     (c) Blue Sky Qualifications. The Company and the Guarantors will arrange
for the qualification of the Offered Securities for sale and the determination
of their eligibility for investment under the laws of such jurisdictions in the
United States and Canada as the Representatives designate and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers, provided that neither the Company nor any
Guarantor will be required to qualify as a foreign corporation or to file a
general consent to service of process in any such state or jurisdiction or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.
     (d) Reporting Requirements. For so long as the Offered Securities remain
outstanding, the Company and the Guarantors, as applicable, will furnish to the
Representatives and, upon request, to each of the other Purchasers, as soon as
practicable after the end of each fiscal year, a copy of their respective annual
reports to stockholders for such year; and the Company and each of the
Guarantors, as applicable, will furnish to the Representatives and, upon
request, to each of the other Purchasers (i) as soon as available, a copy of
each report, financial statement and any definitive proxy statement of the
Company and each Guarantor, as applicable, furnished to or filed with the
Commission under the Exchange Act or mailed to stockholders and (ii) from time
to time,

-13-



--------------------------------------------------------------------------------



 



such other information concerning the Company and the Guarantors as the
Representatives may reasonably request. However, so long as Holdings, the
Company or any Guarantor, as applicable, is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to furnish such
reports or statements to the Purchasers.
     (e) Transfer Restrictions. During the period of two years after the Closing
Date, the Company will, upon request, furnish to the Representatives, each of
the other Purchasers and any holder of Offered Securities a copy of the
restrictions on transfer applicable to the Offered Securities.
     (f) No Resales by Affiliates. During the period of two years after the
Closing Date, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144) to, resell any of the Offered Securities that have been
reacquired by any of them.
     (g) Investment Company. During the period of two years after the Closing
Date, neither the Company nor any Guarantor will be or become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.
     (h) Payment of Expenses. The Company and the Guarantors will pay all
expenses incidental to the performance of their respective obligations under
this Agreement, the Indenture and the Registration Rights Agreement, including
but not limited to (i) the reasonable fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities
and, as applicable, the Exchange Securities, the preparation and printing of
this Agreement, the Registration Rights Agreement, the Offered Securities, the
Indenture, the Preliminary Offering Circular, any other documents comprising any
part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities and as applicable, the Exchange Securities; (iii) the cost of
any advertising approved by the Company in connection with the issue of the
Offered Securities; (iv) any expenses (including reasonable fees and
disbursements of counsel to the Purchasers) incurred in connection with
qualification of the Offered Securities or the Exchange Securities (as defined
in the Registration Rights Agreement) for sale under the laws of such
jurisdictions in the United States and Canada as the Representatives designate
and the preparation and printing of memoranda relating thereto, (v) any fees
charged by investment rating agencies for the rating of the Offered Securities
or the Exchange Securities, and (vi) expenses incurred in distributing the
Preliminary Offering Circular, any other documents comprising any part of the
General Disclosure Package, the Final Offering Circular (including any
amendments and supplements thereto) and any Supplemental Marketing Material to
the Purchasers. The Company and the Guarantors will also pay or reimburse the
Purchasers (to the extent incurred by them) for costs and expenses of the
Purchasers and the Company’s officers and employees and any other expenses of
the Purchasers, the Company and the Guarantors relating to investor
presentations on any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s and the Guarantors’ officers and employees and any other expenses of
the Company and the Guarantors including the chartering of airplanes.
     (i) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and, except as disclosed in the
General Disclosure Package, the Company does not intend to use any of the
proceeds from the sale of the Offered Securities hereunder to repay any
outstanding debt owed to any affiliate of any Purchaser.

-14-



--------------------------------------------------------------------------------



 



     (j) Absence of Manipulation. In connection with the offering, until the
Representatives shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company, the
Guarantors nor any of their respective affiliates will, either alone or with one
or more other persons, bid for or purchase for any account in which it, the
Guarantors or any of their respective affiliates have a beneficial interest any
Offered Securities or attempt to induce any person to purchase any Offered
Securities; and neither the Company, the Guarantors nor any of their respective
affiliates will make bids or purchases for the purpose of creating actual, or
apparent, active trading in, or of raising the price of, the Offered Securities.
     (k) Restriction on Sale of Securities. For a period of 90 days after the
date hereof (“Lock-Up Period”), neither the Company nor any Guarantor will,
directly or indirectly, take any of the following actions with respect to any
United States dollar-denominated debt securities issued or guaranteed by the
Company or such Guarantor and having a maturity of more than one year from the
date of issue (“Lock-Up Securities”): (i) offer, sell, issue, contract to sell,
pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue,
contract to sell, contract to purchase or grant any option, right or warrant to
purchase Lock-Up Securities, (iii) enter into any swap, hedge or any other
agreement that transfers, in whole or in part, the economic consequences of
ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities or publicly disclose the intention to take any such action,
without the prior written consent of Credit Suisse, except (y) exchanges of
Holdings’ 2.875% Senior Convertible Notes due 2027 for debt securities of the
Company or any Guarantor convertible into equity securities or (z) filing with
the Commission of an equity or universal shelf registration statement on an
appropriate form under the Securities Act; provided, however, that no Lock-Up
Securities registered under such shelf registration statement may be offered or
sold during the Lock-Up Period. Neither the Company nor any Guarantor will at
any time directly or indirectly, take any action referred to in clauses (i)
through (v) above with respect to any securities under circumstances where such
offer, sale, pledge, contract or disposition would cause the exemption afforded
by Section 4(2) of the Securities Act or the safe harbor of Regulation S
thereunder to cease to be applicable to the offer and sale of the Offered
Securities.
     (l) Actions by MFS and the MFS Guarantors. To the extent that the DFS
Acquisition is consummated on the Closing Date, each of MFS and the MFS
Guarantors will execute a counterpart to this Agreement on the Closing Date
substantially in the form attached as Exhibit G hereto.
6. Free Writing Communications.
     (a) Issuer Free Writing Communications. The Company and each Guarantor each
represents and agrees that, unless it obtains the prior consent of the
Representatives, and each Purchaser represents and agrees that, unless it
obtains the prior consent of the Company and the Representatives, it has not
made and will not make any offer relating to the Offered Securities that would
constitute an Issuer Free Writing Communication.
     (b) Term Sheets. The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Circular,
including by means of a pricing term sheet in the form of Exhibit D-1 to
Schedule D hereto, or (ii) does not contain any material information about the
Company or any Guarantor or their respective securities that was provided by or
on behalf of the Company or any Guarantor, it being understood and agreed that
the Company and each Guarantor shall not be responsible to any Purchaser for
liability arising from any inaccuracy in such Free Writing Communications
referred

-15-



--------------------------------------------------------------------------------



 



to in clause (i) or (ii) as compared with the information in the Preliminary
Offering Circular, the Final Offering Circular or the General Disclosure
Package.
     7. Conditions of the Obligations of the Purchasers.  The obligations of the
Purchasers to purchase and pay for the Offered Securities will be subject to the
accuracy of the representations and warranties of the Company and the Guarantors
herein (as though made on the Closing Date), to the accuracy of the statements
of officers of the Company and the Guarantors made pursuant to the provisions
hereof, to the performance by the Company and the Guarantors of their
obligations hereunder and to the following additional conditions precedent:
     (a) Accountants’ Comfort Letter. The Representatives, on behalf of the
Purchasers, shall have received customary “comfort letters”, dated,
respectively, the date hereof on the General Disclosure Package and the Closing
Date on the Final Offering Circular, of Ernst & Young LLP, in form and substance
reasonably satisfactory to the Purchasers concerning certain financial
information with respect to Holdings and its subsidiaries set forth in the
General Disclosure Package and confirming that Ernst & Young LLP is a registered
public accounting firm and independent public accountants within the meaning of
the Securities Laws and substantially in the form of Schedule E hereto (except
that, in any letter dated on the Closing Date, the specified date referred to in
Schedule E hereto shall be a date no more than three days prior to such Closing
Date).
     (b) Target Accountants’ Comfort Letter. The Representatives, on behalf of
the Purchasers, shall have received customary “comfort letters”, dated,
respectively, the date hereof on the General Disclosure Package and the Closing
Date on the Final Offering Circular, of Crowe Horwath LLP and McGladrey &
Pullen, LLP, in form and substance reasonably satisfactory to the Purchasers
concerning certain financial information with respect to Military Financial
Services, LLC set forth in the General Disclosure Package and confirming that
each of Crowe Horwath LLP and McGladrey & Pullen, LLP is a registered public
accounting firm and independent public accountants within the meaning of the
Securities Laws.
     (c) No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company, the Guarantors and their respective subsidiaries taken as a whole
which, in the judgment of the Representatives and, except as disclosed in the
General Disclosure Package or the Final Offering Circular, is material and
adverse and makes it impractical or inadvisable to market the Offered
Securities; (ii) any downgrading in the rating of any debt securities of the
Company or any Guarantor by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g)), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company or any Guarantor (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement that
the Company or any Guarantor has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of the Representatives, impractical to market or to
enforce contracts for the sale of the Offered Securities, whether in the primary
market or in respect of dealings in the secondary market, (iv) any suspension or
material limitation of trading in securities generally on the New York Stock
Exchange, or any setting of minimum or maximum prices for trading on such
exchange; (v) or any suspension of trading of any securities of the Company or
any Guarantor on any exchange or in the over-the-counter market; (vi) any
banking moratorium declared by any U.S. federal or New York authorities;
(vii) any major disruption of settlements of securities, payment, or clearance
services in the United States or any other country where such securities are
listed or (viii) any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration of war by Congress or any
other national or international calamity or emergency if, in the judgment of the

-16-



--------------------------------------------------------------------------------



 



Representatives, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency is such as to make it in the judgment of the
Representatives impractical or inadvisable to market the Offered Securities or
to enforce contracts for the sale of the Offered Securities.
     (d) Opinion of Counsel for Company and Guarantors. The Purchasers shall
have received opinions, dated the Closing Date, of (i) Pepper Hamilton LLP,
counsel for Holdings, in substantially the form attached as Schedule F-1,
(ii) Mr. Roy Hibberd, Senior Vice President and General Counsel of Holdings, for
the Guarantors that are incorporated or organized in the United States in
substantially the form attached as Schedule F-2, and (iii) Aird & Berlis LLP,
Canadian counsel for the Company and the Guarantors that are incorporated or
organized in Canada, in substantially the form attached as Schedule F-3.
     (e) Opinion of Counsel for Purchasers. The Purchasers shall have received
from counsel for the Purchasers, such opinion or opinions, dated the Closing
Date, with respect to such matters as the Representatives may require, and the
Company and the Guarantors shall have furnished to such counsel such documents
as they request for the purpose of enabling them to pass upon such matters.
     (f) Officers’ Certificate. The Purchasers shall have received a
certificate, dated the Closing Date, of an executive officer of the Company and
each Guarantor and a principal financial or accounting officer of the Company
and each Guarantor in which such officers shall state that the representations
and warranties of the Company and each Guarantor in this Agreement are true and
correct, that the Company and each Guarantor has complied with all agreements
and satisfied all conditions on their part to be performed or satisfied
hereunder at or prior to the Closing Date, and that, subsequent to the date of
the most recent financial statements in the General Disclosure Package there has
been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company, the
Guarantors and their respective subsidiaries taken as a whole except as set
forth in the General Disclosure Package or as described in such certificate.
     (g) Additional Documents. The Purchasers shall have received secretary’s
certificates, dated the Closing Date, reasonably satisfactory to the Purchasers
which shall include the following documents with respect to the Company and the
Guarantors as the Representatives shall reasonably request: (i) the certificates
of organization or comparable documents; (ii) by-laws or comparable
organizational documents, (iii) resolutions of the board of directors or
managers of each entity or comparable documents, (iv) certificates of good
standing from the jurisdiction of each such entity and (v) certificates of good
standing and/or qualifications to do business as a foreign corporation in such
jurisdictions as the Purchasers shall reasonably request.
     (h) Amendment and Restated Credit Agreement. Assuming the application of
proceeds from the Offered Securities as contemplated by the Preliminary and
Final Offering Circular, the Company and the other parties thereto shall have
consummated the Amended and Restated Credit Agreement among Holdings, Dollar
Financial Group, Inc., the Company, Dollar Financial U.K. Limited, several banks
and other financial institutions and Wells Fargo Bank, National Association, as
Administrative Agent, on or prior to the Closing Date.
     (i)  Execution of Documents. The Company and the Guarantors, as applicable,
shall have executed and delivered the Operative Documents and the Purchasers
shall have received executed counterparts thereof.
     (j) Wiring Instructions. The Purchasers shall have been furnished with
wiring instructions for the application of the proceeds of the Offered
Securities in accordance with this Agreement and such other information as they
may reasonably request.

-17-



--------------------------------------------------------------------------------



 



     (k) DTC. All agreements set forth in the blanket representation letter of
the Company to DTC relating to the approval of the Offered Securities by DTC for
“book-entry” transfer shall have been complied with.
     The Company and the Guarantors will furnish the Purchasers with such
conformed copies of such opinions, certificates, letters and documents as the
Purchasers reasonably request. The Representatives may in their sole discretion
waive on behalf of the Purchasers compliance with any conditions to the
obligations of the Purchasers hereunder, whether in respect of an Optional
Closing Date or otherwise.
     8. Indemnification and Contribution. (a) Indemnification of Purchasers. The
Company and the Guarantors will indemnify and hold harmless each Purchaser, its
officers, employees, agents, partners, members, directors and its affiliates and
each person, if any, who controls such Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Indemnified Party”), against any and all losses, claims, damages or
liabilities, joint or several, to which such Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Circular or the Final Offering Circular,
in each case as amended or supplemented, or any Issuer Free Writing
Communication (including with limitation, any Supplemental Marketing Material),
or arise out of or are based upon the omission or alleged omission of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and will reimburse each
Indemnified Party for any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating, preparing or defending
against any loss, claim, damage, liability, action, litigation, investigation or
proceeding whatsoever (whether or not such Indemnified Party is a party thereto)
whether threatened or commenced and in connection with the enforcement of this
provision with respect to any of the above as such expenses are incurred;
provided, however, that the Company and the Guarantors will not be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon an untrue statement or alleged untrue statement in or
omission or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through the Representatives specifically for use therein, it being understood
and agreed that the only such information consists of the information described
as such in subsection (b) below.
          (b) Indemnification of Company. Each Purchaser will severally and not
jointly indemnify and hold harmless each of the Company, the Guarantors, each of
their respective directors and each of their respective officers and each
person, if any, who controls the Company or such Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, a
“Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication or arise out
of or are based upon the omission or the alleged omission of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through the Representatives specifically for use therein, and will reimburse any
legal or other expenses reasonably incurred by such Purchaser Indemnified Party
in connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto)
whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary and Final Offering Circular furnished under the caption “Plan of
Distribution” on behalf of each Purchaser:

-18-



--------------------------------------------------------------------------------



 



(i) the legal name of such Purchaser, (ii) the third paragraph, (iii) the second
sentence in the fourth paragraph and (iv) the second sentence in the ninth
paragraph; provided, however, that the Purchasers shall not be liable for any
losses, claims, damages or liabilities arising out of or based upon the
Company’s failure to perform its obligations under Section 5(a) of this
Agreement.
          (c) Actions against Parties; Notification. Promptly after receipt by
an indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
includes (i) an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or failure
to act by or on behalf of any indemnified party.
          (d) Contribution. If the indemnification provided for in this Section
is unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors on the one hand and the
Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Purchasers on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company bear to the total discounts
and commissions received by the Purchasers from the Company under this
Agreement. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantors or the Purchasers and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this subsection (d) shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Purchasers’

-19-



--------------------------------------------------------------------------------



 



obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint. The Company, the Guarantors
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 8(d).
     9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Representatives may make arrangements satisfactory to
the Company for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by the
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities and arrangements satisfactory
to the Representatives and the Company for the purchase of such Offered
Securities by other persons are not made within 36 hours after such default,
this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.
     10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If this Agreement is terminated pursuant to Section 9 or if for any
reason the purchase of the Offered Securities by the Purchasers is not
consummated, the Company and the Guarantors shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company, the Guarantors and the Purchasers pursuant to
Section 8 shall remain in effect. If the purchase of the Offered Securities by
the Purchasers is not consummated for any reason other than solely because of
the termination of this Agreement pursuant to Section 9 or the occurrence of any
event specified in clause (iii), (iv), (vi), (vii) or (viii) of Section 7(c),
the Company and the Guarantors will reimburse the Purchasers for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Offered Securities.
     11. Notices. All communications hereunder will be in writing and, if sent
to the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse Securities (USA) LLC, Eleven Madison Avenue,
New York, N.Y. 10010-3629, Attention: LCD-IBD, or, if sent to the Company or the
Guarantors, will be mailed, delivered or telegraphed and confirmed to c/o Dollar
Financial Corp., 1436 Lancaster Avenue, Berwyn, Pennsylvania 19312-1288,
Attention: Jeffrey Weiss, Chairman and Chief Executive Officer; provided,
however, that any notice to a Purchaser pursuant to Section 8 will be mailed,
delivered or telegraphed and confirmed to such Purchaser.
     12. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties thereto.
     13. Representation of Purchasers. The Representatives will act for the
several Purchasers in connection with this purchase, and any action under this
Agreement taken by the Representatives will be binding upon all the Purchasers.

-20-



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     15. Absence of Fiduciary Relationship. The Company and the Guarantors
acknowledge and agree that:
     (a) No Other Relationship. The Representatives have been retained solely to
act as initial purchasers in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company or the Guarantors and the Representatives has
been created in respect of any of the transactions contemplated by this
Agreement or the Preliminary Offering Circular or Final Offering Circular,
irrespective of whether the Representatives have advised or are advising the
Company or the Guarantor on other matters;
     (b) Arm’s-Length Negotiations. The purchase price of the Offered Securities
set forth in this Agreement was established by the Company and the Guarantors
following discussions and arm’s-length negotiations with the Representatives and
the Company and the Guarantors are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;
     (c) Absence of Obligation to Disclose. The Company and the Guarantors have
been advised that the Representatives and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company or the Guarantors and that the Representatives have no obligation to
disclose such interests and transactions to Company or the Guarantors by virtue
of any fiduciary, advisory or agency relationship; and
     (d) Waiver. The Company and the Guarantors waive, to the fullest extent
permitted by law, any claims it may have against the Representatives for breach
of fiduciary duty or alleged breach of fiduciary duty and agree that the
Representatives shall have no liability (whether direct or indirect) to the
Company or the Guarantors in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company
or the Guarantors, including stockholders, employees or creditors of the Company
or the Guarantors.
     16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
     The Company and the Guarantors hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. The Company and the
Guarantors irrevocably and unconditionally waive any objection to the laying of
venue of any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby in Federal and state courts in the Borough
of Manhattan in The City of New York and irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such suit or
proceeding in any such court has been brought in an inconvenient forum.
[Remainder of this page intentionally left blank]

-21-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantors
and the several Purchasers in accordance with its terms.

            Very truly yours,

NATIONAL MONEY MART COMPANY
      By:   /s/ Roy W. Hibberd         Name:   Roy W. Hibberd        Title:  
Senior Vice President and Secretary     

            DOLLAR FINANCIAL CORP.
      By:   /s/ William M. Athas         Name:   William M. Athas       
Title:   Senior Vice President, Finance     

110591 Alberta Ltd.

656790 BC Ltd.

Advance Canada, Inc.

Advance Canada Properties, Inc.

Any Kind Check Cashing Centers, Inc.

Cash Unlimited of Arizona, Inc.

Check Mart of Florida, Inc.

Check Mart of Louisiana, Inc.

Check Mart of New Mexico, Inc.

Check Mart of Pennsylvania, Inc.

Check Mart of Texas. Inc.

Check Mart of Wisconsin, Inc.

Dollar Financial Group, Inc.

DFG Canada, Inc.

DFG International, Inc.

DFG World, Inc.

Dollar Financial Insurance Corp.

Financial Exchange Company of Ohio, Inc.


 



--------------------------------------------------------------------------------



 



            Financial Exchange Company of Pennsylvania, Inc.

Financial Exchange Company of Pittsburgh, Inc.

Financial Exchange Company of Virginia, Inc.

Loan Mart of Oklahoma, Inc.

MoneyMart, Inc.

Monetary Management Corporation of Pennsylvania, Inc.

Monetary Management of California, Inc.

Monetary Management of Maryland, Inc.

Monetary Management of New York, Inc.

Money Card Corp.

Money Mart Canada, Inc.

Money Mart CSO, Inc.

Money Mart Express, Inc.

Moneymart, Inc.

Pacific Ring Enterprises

PD Recovery, Inc.

      By:   /s/ Roy W. Hibberd         Name:   Roy W. Hibberd        Title:  
Senior Vice President and Secretary     

 



--------------------------------------------------------------------------------



 



The foregoing Purchase Agreement
     is hereby confirmed and accepted
     as of the date first above written.
Credit Suisse Securities (USA) LLC

         
 
  By:   /s/ Ali R. Mehdi
 
       
 
      Name: Ali R. Mehdi
 
      Title: Managing Director

WELLS FARGO SECURITIES, LLC

         
 
  By:   /s/ Brian S. O’Melveny
 
       
 
      Name: Brian S. O’Melveny
 
      Title: Senior Vice President

Acting on behalf of themselves
and as the Representatives of
the several Purchasers

 



--------------------------------------------------------------------------------



 



Exhibit D-1
NATIONAL MONEY MART COMPANY
     This term sheet to the preliminary offering circular dated December 1,
2009, should be read together with the preliminary offering circular before
making a decision in connection with an investment in the notes. The information
in this term sheet supersedes the information in the preliminary offering
circular to the extent that it is inconsistent therewith. Terms used but not
defined herein have the meaning ascribed to them in the preliminary offering
circular.

         
Issuer:
  National Money Mart Company
 
       
Security Description:
  10.375% Senior Notes due 2016
 
       
Guarantors:
  Dollar Financial Corp., certain of its existing U.S. and Canadian
subsidiaries, and future U.S. and Canadian subsidiaries, including Military
Financial Services, LLC and its subsidiaries, after becoming guarantors under
the senior secured credit facility
 
       
Distribution:
  Rule 144A (with Registration Rights)
 
       
Principal Amount:
  $600,000,000
 
       
Gross Proceeds:
  $596,388,000
 
       
Coupon:
  10.375%
 
       
Maturity:
  December 15, 2016. The maturity date will be automatically shortened to
November 30, 2012, unless prior to October 30, 2012 the aggregate principal
amount of the outstanding 2.875% senior convertible notes due 2027 issued by
Dollar Financial Corp. has been reduced to an amount less than or equal to
$50.0 million by means of (i) the repurchase or redemption thereof ,
(ii) defeasance thereof or (iii) the exchange or conversion thereof into
unsecured notes of Dollar Financial Corp. or any of its direct or indirect
subsidiaries having no mandatory repayment prior to April 1, 2015, or into
common stock of Dollar Financial Corp.
 
       
Price to Public:
  99.398% of principal amount
 
       
Yield to Maturity:
  10.500%
 
       
Spread to Benchmark Treasury:
  757 bps
 
       
Benchmark Treasury:
  UST 2.75% due November 30, 2016
 
       
Original Issue Discount:
  The notes will be issued with de minimis original issue discount for United
States federal income tax purposes
 
       
Interest Payment Dates:
  Semi-annually in arrears on each June 15 and

 



--------------------------------------------------------------------------------



 



         
 
  December 15, commencing on June 15, 2010

          Optional Redemption:   Redemption Period   Price
 
  December 15, 2013   105.188%
 
  December 15, 2014   102.594%
 
  December 15, 2015 and thereafter   100.000%

     
Make-whole Redemption:
  Callable prior to December 15, 2013 at make-whole call price of Treasury + 50
bps
 
   
Equity Clawback:
  Redeem until December 15, 2012 at 110.375% plus accrued interest for up to
35.0% of the aggregate principal amount with the proceeds of certain public
equity offerings
 
   
Change of Control:
  Put at 101% of principal plus accrued interest
 
   
Trade Date:
  December 10, 2009
 
   
Settlement Date:
  December 23, 2009 (T+9)
 
   
CUSIP / ISIN:
  144A: 637004 AA0 / US637004AA03
 
  Reg S: C60268 AA4 / USC60268AA42
 
   
Joint Book-Running Managers:
  Credit Suisse Securities (USA) LLC
 
  Wells Fargo Securities, LLC
 
   
Co-Managers:
  JMP Securities LLC
 
  Piper Jaffray & Co.
 
  Roth Capital Partners, LLC
 
  Stephens Inc.
 
  U.S. Bancorp Investments, Inc.
 
  CSCA Capital Advisors, LLC

     The net proceeds from this offering after deducting fees and estimated
expenses relating to the amended credit facility and this offering, and assuming
0.602% OID, will be approximately $575.6 million. The following is a summary of
the estimated use of proceeds from this offering:

  •   the payment of $117.8 million as purchase price in connection with the DFS
acquisition;     •   the prepayment of $350.0 million of outstanding borrowings
under the Company’s term loan portion of the senior secured credit facility; and
    •   working capital of $107.8 million for general corporate purposes.

     As of September 30, 2009, on a pro forma basis after giving effect to the
Transactions, we would have had approximately $19.6 million aggregate principal
amount of senior secured indebtedness outstanding, and an additional
$75.0 million, C$28.5 million and GBP5.0 million under our U.S. revolving loan,
Canadian revolving loan and our U.K. overdraft facility, respectively, that we
would have been able to borrow under the senior secured credit facility, to
which the notes would have been effectively subordinated to the extent of the
value of the collateral.

 



--------------------------------------------------------------------------------



 



     The pro forma net interest expense for the year ended June 30, 2009 and the
three months ended September 30, 2009 is $90.0 million and $26.0 million,
respectively.
     The pro forma net cash interest expense for the year ended June 30, 2009 is
$76.0 million.
     The Pro Forma Total Debt to Adjusted EBITDA for the year ended June 30,
2009 is 5.3x.
     Adjusted EBITDA to Pro Forma net cash interest expense for the year ended
June 30, 2009 is 2.05x.
     Pro forma Ratio of Earnings to Fixed Charges for the year ended June 30,
2009 is 1.1x.
     The amount in clause (b)(1)(A) of the covenant described under “Incurrence
of Indebtedness and Issuance of Disqualified Stock and Preferred Stock” on page
96 of the preliminary offering circular is changed to $250.0 million.
     The definition of “Existing Indebtedness” on page 121 of the preliminary
offering circular is replaced in its entirety by the following:
     “Existing Indebtedness” means any Indebtedness of the Company or any of its
Restricted Subsidiaries outstanding on the date of the indenture until such
Indebtedness is repaid.
Exchange of a Portion of the 2.875% Senior Convertible Notes due 2027
     On December 8, 2009, Dollar Financial Corp. announced that it had entered
into exchange agreements with several holders of its 2.875% Senior Convertible
Notes due 2027. Pursuant to the exchange agreements, $110,762,000 in aggregate
principal amount of the existing convertible notes will be exchanged for an
equal principal amount of new 3.00% Senior Convertible Notes of the Company due
2028. The new convertible notes issuable in the transaction will have
substantially the same terms as the existing convertible notes, other than
(i) the maturity of the new convertible notes will be April 1, 2028, (ii) the
conversion price of the new convertible notes will be $28.956 per share,
(iii) holders of the new convertible notes will have the right to require us to
repurchase their new convertible notes on each of April 1, 2015, April 1, 2018
and April 1, 2023, for a purchase price payable in cash equal to 100% of the
principal amount of the new convertible notes to be purchased plus any accrued
and unpaid interest, and (iv) the Company will have the right to redeem the new
convertible notes on and after April 5, 2015, for a payment in cash equal to
100% of the principal amount of the new convertible notes to be redeemed, plus
accrued and unpaid interest. Completion of the exchanges is subject to certain
conditions, including the qualification of the indenture under which the new
convertible notes will be issued.
     It is expected that delivery of the notes will be made against payment
therefor on or about December 23, 2009, which is the ninth business day
following the date of pricing of the notes (this settlement cycle being referred
to as “T+9”). You should note that trading of the notes on the date of pricing
or on the succeeding five business days may be affected by the T+9 settlement.
Under Rule 15c6-1 of the SEC under the Exchange Act, trades in the secondary
market generally are required to settle in three business days, unless the
parties to any such trade expressly agree otherwise. Accordingly, purchasers who
wish to trade the notes on the date of pricing or the succeeding five business
days will be required, by virtue of the fact that the notes initially will
settle in T+9, to specify an alternate settlement cycle at the time of any such
trade to prevent a failed settlement. Purchasers of the notes who wish to trade
the notes on the date of pricing or the succeeding five business days should
consult their own advisor.

 



--------------------------------------------------------------------------------



 



     This communication is for informational purposes only and does not
constitute an offer to sell, or a solicitation of an offer to buy any security.
No offer to buy securities described herein can be accepted, and no part of the
purchase price thereof can be received, unless the person making such investment
decision has received and reviewed the information contained in the relevant
offering circular in making their decisions. This communication is not intended
to be a confirmation as required under Rule 10b-10 of the Securities Exchange
Act of 1934. A formal confirmation will be delivered to you separately. This
notice shall not constitute an offer to sell or a solicitation of an offer to
buy, nor shall there be any sale of the notes in any state or jurisdiction in
which such offer, solicitation or sale would be unlawful. The notes will be
offered and sold to qualified institutional buyers in the United States in
reliance on Rule 14A under the Securities Act of 1933, as amended (the “Act”),
and to persons in offshore transactions in reliance on Regulation S under the
Act. The notes have not been registered under the Act or any state securities
laws, and may not be offered or sold in the United States or to U.S. persons
absent registration or an applicable exemption from the registration
requirements.

 